Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 04/18/2022.  Claims 1-5, 11-12, 14 and 16 are canceled, claims 19-26 are newly added and claims 6-10, 13, 15 and 17-26 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6, 9-10, 13 and 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737).

Claim 6. Castello discloses the computer program product of claim 17, wherein the user-initiated instruction to download the first digital image displayed on the display screen is received from a touch-matrix (a tap on the mobile phone touch screen) ([0034], fig. 5b). 

Claim 9. Castello discloses the computer program product of claim 17, wherein the display screen is a touch-screen and the user-initiated instruction to download the first digital image displayed on the display screen is received from the touch-screen ([0034], fig. 5b). 

Claim 10. Castello discloses the computer program product of claim 1, wherein the user-initiated instruction to download the first digital image displayed on the display screen is received in a wireless signal from a mobile computing device ([0034]).

Claim 13. Castello discloses the computer program product of claim 17, wherein the first digital image is one or more frame of a video (The output device 215 can be configured to display images, media files, text, or video, or play audio to a user through speaker output) ([0029]).

Claim 15. Castello discloses the computer program product of claim 17, wherein the first digital image is a still image (The output device 215 can be configured to display images, media files, text, or video, or play audio to a user through speaker output) ([0029]).

Claims 17 represents the apparatus and medium of claim 1 respectively and are rejected along the same rationale.

5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737) in view of Segal et al. (US 6,396,523).

Claim 7. Castello discloses the computer program product of claim 6, but fails to explicitly disclose wherein the touch-matrix is a component of a remote control that transmits a wireless signal communicating the user-initiated instruction.
However, Segal discloses wherein the touch-matrix is a component of a remote control that transmits a wireless signal communicating the user-initiated instruction (col. 3, lines 34-52, fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to enable users quick, efficient usage of the device in the entertainment environment.

Claim 8. Castello and Segal disclose the computer program product of claim 7, Segal further discloses wherein the wireless signal is an infrared signal (col. 3, lines 62-65). One would have been motivated to do so to enable users quick, efficient usage of the device in the entertainment environment.

6.	Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737) in view of Weaver (US 2008/0189751).

Claim 18. Castello discloses the computer program product of claim 17, but fails to explicitly disclose the operations further comprising: submitting account credentials to a content server; and obtaining access to the second data in response to submitting valid account credentials, wherein an address of the designated device and/or the designated folder is stored in association with the account credentials, and wherein initiating transmission of the second data for the first digital image being displayed to a designated device and/or a designated folder, includes submitting a request to the content server that the second data for the first digital image be sent from the content server to the designated device and/or a designated folder.
However, Weaver discloses submitting account credentials to a content server; and obtaining access to the second data in response to submitting valid account credentials, wherein an address of the designated device and/or the designated folder is stored in association with the account credentials ([0039]) [Wherein with an authorized user, this particular user will access his/her own personal device and private account with folders of data]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to assure secure connection to the content server.

Claim 19. Castello discloses the computer program product of claim 18, but fails to explicitly disclose wherein initiating transmission of the second data for the first digital image being displayed to a designated device and/or a designated folder, includes submitting a request to the content server that the second data for the first digital image be sent from the content server to a designated device and/or a designated folder.
However, Weaver discloses wherein initiating transmission of the second data for the first digital image being displayed to a designated device (Set-Top Box 30, fig. 8) and/or a designated folder, includes submitting a request to the content server that the second data for the first digital image be sent from the content server to a designated device and/or a designated folder (Accordingly, the zoom and pan application 18 sends the zoom command message 26 to the server 28 via the set-top box 30 and the content distribution network 14) ([0030])…( a subscriber or authorized user, may access a GUI for selecting a higher resolution during activation of zoom or pan, such as image control command options 831, 832, 833, and 834 of FIG. 8) ([0039]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to assure secure connection to the content server.

Claim 20. Castello discloses the computer program product of claim 19, but fails to explicitly disclose wherein submitting a request to the content server that the second data for the first digital image be sent from the content server to a designated device and/or a designated folder includes submitting a request to the content server that the second data for the first digital image be sent from the content server to a designated device.
However, Weaver discloses wherein submitting a request to the content server that the second data for the first digital image be sent from the content server to a designated device and/or a designated folder includes submitting a request to the content server that the second data for the first digital image be sent from the content server to a designated device (Set-Top Box 30, fig. 8)  (Accordingly, the zoom and pan application 18 sends the zoom command message 26 to the server 28 via the set-top box 30 and the content distribution network 14) ([0030])…( a subscriber or authorized user, may access a GUI for selecting a higher resolution during activation of zoom or pan, such as image control command options 831, 832, 833, and 834 of FIG. 8) ([0039]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to assure secure connection to the content server.
Claim 21. Castello and Weaver disclose the computer program product of claim 20, Weaver further discloses wherein the designated device is a smart device that performed the operation of initiating transmission of second data for the first digital image (Set-Top Box 30) (fig. 8). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 22. Castello and Weaver disclose the computer program product of claim 22, Weaver further discloses wherein the smart device is a smart television or a set-top box (item 30, fig. 8). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 23. Castello and Weaver disclose the computer program product of claim 20, Weaver further discloses wherein the designated device is a smart device (set-top box 30) from which the user-initiated request to download the digital image was received (Accordingly, the zoom and pan application 18 sends the zoom command message 26 to the server 28 via the set-top box 30 and the content distribution network 14) ([0030]). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 24. Castello and Weaver disclose the computer program product of claim 23, Weaver further discloses wherein the smart device is a smartphone or a tablet computer (the multimedia presentation device can be any device…) ([0026], [0028], [0043]). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 25. Castello and Weaver disclose the computer program product of claim 20, Weaver further discloses wherein the designated device is a smart device other than a first device that performed the operation of initiating transmission of second data for the first digital image and other than a second device from which the user-initiated request to download the digital image was received (The multimedia presentation device 16 may include any computer, peripheral device, camera, modem, storage device, telephone, personal digital assistant, and/or mobile phone) ([0030], [0028]). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 26. Castello and Weaver disclose the computer program product of claim 20, Weaver further discloses comprising: receiving authorization from the content server to share the requested second data with the designated device (Accordingly, the zoom and pan application 18 sends the zoom command message 26 to the server 28 via the set-top box 30 and the content distribution network 14. The zoom command message 26 instructs the corresponding server-based component of the zoom and pan application 18 to access and distribute the upgraded data stream 46 having a higher resolution such that the upgraded stream of data 46 is processed and communicated from the server 28 to the set top box 30 and communicated from the set top box 30 to the television 32) ([0030]). One would have been motivated to do so to assure delivery of secured and appropriate data from the content server.


Response to Arguments
7.	Applicant’s arguments and amendments filed on 04/18/2022 have been fully considered but are not persuasive.
The Applicant asserts that independent claim 17 includes recitations that were not included in independent claim 1 or independent claim 16. Specifically, claim 17 includes the recitations of: 
receiving a user-initiated instruction to download the first digital image displayed on the display screen; and 
initiating, in response to receiving the user-initiated instruction to download the first digital image displayed on the display screen, transmission of second data for the first digital image to a designated device and/or a designated folder, wherein the second data has an image resolution that is greater than the first data.

In response, the Examiner respectfully disagrees and submits Castello discloses:
receiving a user-initiated instruction to download the first digital image displayed on the display screen (..requesting an image selected by a user from a remote device and receiving said image) (abstract); and 
initiating, in response to receiving the user-initiated instruction to download the first digital image displayed on the display screen, transmission of second data for the first digital image to a designated device and/or a designated folder, wherein the second data has an image resolution that is greater than the first data (The computer program product further comprises program code for causing the user device to download from the remote device, in response to the single input, a high resolution version of the image..) ([0009]).. (…the user device downloads from the remote device, in response to the single user input, a high resolution version of the image (step 730) ([0045]).
	Therefore, Castello discloses throughout the disclosure applicants claimed features which are being argued.


As per claim 18, Applicant argued Weaver does not disclose the features submitting account credentials to a content server; and obtaining access to the second data in response to submitting valid account credentials, wherein an address of the designated device and/or the designated folder is stored in association with the account credentials.

In response, the Examiner respectfully disagrees and submits Weaver’s disclosure features a Set-Top box (as shown in fig. 8) which is normally associated with a user profile and contains all information (including address, make and/or model number) to properly communicate with the server of the service provider. At initiation, the Set-Top box firmware is updated with subscriber/user profile (i.e. type of services requested by the subscriber/user) to provide the particular type of service from the service provider and the Set-Top box is marked as a designated Set-Top box with proper user credentials which facilitate communication with the server of the service provider. Therefore, the user account credentials which are part of the profile must be checked before delivering content to user.

(Note: The Examiner appreciates applicant’s effort to expedite prosecution in this application. However as explained above the claim limitations are not clear in its current state to overcome the reference. The Examiner advises applicant to contact the examiner for an interview to discuss potential novel language/feature within the specification and clarify over the teachings of the prior art to expedite prosecution).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171